Citation Nr: 0718083	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for psoriatic 
arthritis, to include as secondary to service-connected 
psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to September 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  The veteran's claims file comes from the VA 
Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
hypertension is related to his service-connected diabetes 
mellitus, type II.

2.  The medical evidence of record does not show that the 
veteran has a current diagnosis of psoriatic arthritis.


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).

2.  Psoriatic arthritis was not incurred in, or aggravated 
by, active military service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
for psoriatic arthritis, to include as secondary to 
service-connected psoriasis, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in September 2004 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

The veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to this issue is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in regards to 
the veteran's claim for service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus, type II, this law does not preclude the Board from 
adjudicating the issue, as the Board is taking action 
favorable to the veteran by granting service connection for 
this disorder.  As such, this decision poses no risk of 
prejudice to the veteran in regards to this issue.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Hypertension

The veteran's service medical records show that on his May 
1969 service entrance examination report, his blood pressure 
was reported as 138 systolic and 84 diastolic.  A subsequent 
May 1969 medical report stated that the veteran's blood 
pressure was reported as 130 systolic and 70 diastolic.

After separation from military service, an April 2003 VA 
outpatient medical report stated that the veteran was taking 
antihypertensive medication.  Thereafter, a December 2003 VA 
outpatient medical report stated that the veteran had 
hypertension.

A September 2004 VA hypertension examination report stated 
that the veteran's hypertension was diagnosed in 2003.  After 
physical examination, the diagnosis was hypertension.  The 
examiner stated that the veteran's

[h]ypertension is less likely as not 
caused by his diabetes.  Rationale is 
based upon his renal function, an 
established VA criteria, which by 
laboratory findings is within normal 
limits.  As well, Cecil Essentials of 
Medicine discusses hypertension as it 
related to nephropathy and [diabetes 
mellitus, type II].  Raised blood 
pressures from [diabetes mellitus, type 
II] are accompanied by abnormal renal 
function, and his renal function is 
[within normal limits].

A March 2005 letter from a private physician stated that the 
physician had treated the veteran for more than 10 years.  
The letter stated that during that time diabetes mellitus, 
type II and hypertension had been diagnosed.  The physician 
stated

[a]s many people understand diabetes 
today, it is a disease process that 
encompasses much more than just simply 
the lack of adequate glucose regulation.  
While high blood sugars are the hallmark 
of diabetes, it is also accompanied by 
several other clinical factors which are 
probably part of the overall disease 
process and certainly impact upon the 
morbidity and mortality of the disease 
process.  One of these processes is 
hypertension.  We do know from the 
current literature that metabolic 
syndrome, which encompasses abnormalities 
of body habitus, blood pressure, blood 
sugar control, and lipids, certainly puts 
a person at risk for higher incidents of 
cardiovascular disease and stroke.  So, 
based upon this, I feel that his 
hypertension is related to his diabetes.

The medical evidence of record shows that the veteran's 
hypertension is related to his service-connected diabetes 
mellitus, type II.  The medical evidence shows that the 
veteran has a current diagnosis of hypertension.  
Furthermore, the March 2005 letter from a private physician 
stated that the veteran's hypertension was related to his 
service-connected diabetes mellitus, type II.  While the 
September 2004 VA hypertension examination report found that 
the veteran's hypertension was not likely caused by his 
service-connected diabetes mellitus, type II, the examiner 
who gave that opinion was not a physician.  Moreover, 
although the examiner found that hypertension was not caused 
by the veteran's diabetes mellitus, type II, the examiner did 
not address whether there was any other relationship between 
the two disorders, to include the service-connected diabetes 
mellitus aggravating the veteran's hypertension.  In 
addition, the VA examiner had not previously treated the 
veteran before that date.  In contrast, the private physician 
who wrote the March 2005 letter had treated the veteran for 
over 10 years, including the time period in which diabetes 
mellitus, type II and hypertension were first diagnosed.  As 
such, the private physician's knowledge of the veteran's 
particular medical diagnoses and corresponding etiologies is 
more complete.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's hypertension is related to a 
service-connected disability and therefore, service 
connection for hypertension is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Psoriatic Arthritis

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of arthritic disorders.

After separation from military service, a March 2003 VA 
radiographic report stated that views of the veteran's right 
elbow were obtained.  The impression was no facture or 
dislocation, and degenerative changes and spur formation of 
the olecranon process were seen.

In an April 2003 VA outpatient medical report, the veteran 
complained of soreness in his hands and left elbow.  The 
veteran stated that he was "told that he had degenerative 
arthritis in the elbow" after a previous x-ray examination.  
On physical examination, there were "no o[b]vious changes of 
arthritis in the hands."

A September 2003 VA outpatient medical report stated that the 
veteran was seen to determine whether he had psoriatic 
arthritis.  After physical examination, the impression was

The [veteran] has full range of motion of 
the right elbow with tenderness over the 
lateral epicondyle.  He has pain in that 
area when he makes a fist.  The diagnosis 
here is lateral epicondylitis.  The 
numbness of the left hand is due to 
carpal tunnel syndrome.  It is not clear 
why the [veteran] is having wrist pain, 
however.  The wrist is not swollen or 
tender but it is possible that there may 
be some arthritis in that joint.

A second September 2003 VA outpatient medical report dated 
the same day stated that psoriatic arthritis had been 
previously diagnosed.  A September 2003 VA radiology report, 
also dated the same day, reported that x-rays of the 
veteran's left wrist were taken.  The impression was normal 
left wrist.

A June 2004 VA outpatient medical report stated that the 
veteran complained of several musculoskeletal problems.  
After physical examination, the assessment was "the 
[veteran] asked specifically if he had psoriatic arthritis.  
To date, we have found no evidence of this, but [it] is 
possible that he might have psoriatic spondyloarthropathy."  
A June 2004 VA radiographic report dated the same day stated 
that views of the veteran's lumbar spine were obtained.  The 
impression was degenerative changes of the lumbar spine with 
osteophyte formation, slight subluxation of L5 on S1 
vertebral body, and the sacroiliac joints were patent.

In a September 2004 VA joints examination report, the veteran 
complained of various joint and extremity aching, pain, and 
soreness.  On physical examination, there were no 
constitutional symptoms of inflammatory arthritis.  The 
report stated that a radiologist "was consulted to review 
studies of wrist to include hand and offer opinion as to 
evidence of psoriatic arthritis of the joints of the hand and 
[sacroiliac] joints.  The conclusion was negative for 
evidence of psoriatic arthritis."  The diagnosis was no 
objective evidence of joint arthritis secondary to psoriasis.  
The examiner stated that the

[c]onclusions are based upon review of VA 
Rheumatology consult of June 10, 2004, 
negative for psoriatic arthritis, and 
Cecil's Essentials of Medicine that 
require radiological evidence of abnormal 
findings.  Radiological studies of 
fingers and wrist are negative as well as 
for psoriatic spondylitis with no 
radiographic sacroiliitis.  Additionally 
[erythrocyte sedimentation rate] is 
within normal limits as well as [complete 
blood count] without evidence of anemia 
both of which are listed in Ferri's 
Clinical Advisor 2003 as necessary for 
diagnosis; therefore eliminating the 
conclusion of inflammatory psoriatic 
joint disease.  Therefore it is less 
likely as not that subjective joint 
symptoms are caused by psoriasis.

A January 2005 VA outpatient medical report stated that the 
veteran complained of back and right groin pain.  The veteran 
"wonder[ed] if he has psoriatic arthritis."  On 
observation, the veteran's lumbar spine x-rays showed 
degenerative disc disease with osteophytes at every level 
which were not vertical syndesmophytes.  The sacroiliac 
joints were well-visualized and patent without erosions or 
sclerosis.  The assessment was degenerative disc disease and 
osteoarthritis of the lumbar spine with no x-ray changes 
suggesting psoriatic arthritis.

The medical evidence of record shows that the veteran does 
not have a current diagnosis of psoriatic arthritis.  The 
most recent medical evidence of record specifically stated 
that there was no evidence of psoriatic arthritis of the 
lumbar spine or right elbow, and VA radiographic evidence 
indicates a normal left wrist.

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of psoriatic arthritis.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that he has a current 
diagnosis of psoriatic arthritis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, the medical evidence of record does 
not show that the veteran has a current diagnosis of 
psoriatic arthritis.  As such, service connection for 
psoriatic arthritis is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is the medical 
evidence of record does not show that the veteran has a 
current diagnosis of psoriatic arthritis, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension as secondary to 
service-connected diabetes mellitus, type II is granted.

Service connection for psoriatic arthritis, to include as 
secondary to service-connected psoriasis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


